844 So. 2d 804 (2003)
John S. BUERSTER, Appellant,
v.
Juan C. FERMIN, Appellee.
No. 4D02-3323.
District Court of Appeal of Florida, Fourth District.
May 14, 2003.
*805 Bruce F. Silver and Wendy V. Schreck of Silver & Astor, Boca Raton, for appellant.
No appearance for appellee.
PER CURIAM.
John S. Buerster appeals an injunction for protection against repeat violence obtained against him by Juan C. Fermin. We reverse.
Appellee obtained an injunction against appellant for repeat violence. Pursuant to section 784.046(1)(a), Florida Statutes, violence is defined as "any assault, aggravated assault, battery, aggravated battery, sexual assault, sexual battery, stalking, aggravated stalking, kidnapping, or false imprisonment, or any criminal offense resulting in physical injury or death, by a person against any other person." Section 784.046(1)(b) defines repeat violence as "two incidents of violence or stalking committed by the respondent, one of which must have been within 6 months of the filing of the petition, which are directed against the petitioner or the petitioner's immediate family member."
Appellee's own testimony demonstrates that only one act, if any, occurred. While appellee testified that appellant yelled, screamed and threatened him on a daily basis for two and one-half years, he admitted that appellant's alleged threats did not cause him any fear. Thus, there is no evidence that appellant's alleged threats created a well-founded fear in appellee such that violence was imminent.
After reviewing the record, we conclude that the evidence was insufficient to support the injunction. See Orr v. Koutsogiannis, 829 So. 2d 962 (Fla. 4th DCA 2002). We therefore reverse the final judgment for injunction for protection against repeat violence.
GUNTHER, TAYLOR, JJ., and TOBIN, and VICTOR, Associate Judge, concur.